Citation Nr: 1751866	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-02 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine degenerative disc disease, status post surgery, currently rated as 10 percent disabling prior to December 11, 2013, and 60 percent disabling from December 11, 2013.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to an increased rating for partial complex seizure, currently rated as 10 percent disabling.

4.  Entitlement to an effective date earlier then November 18, 2010, for service connection for sciatic nerve radiculopathy of the left lower extremity.

5.  Entitlement to an effective date earlier than November 18, 2010, for service connection for sciatic nerve radiculopathy of the right lower extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

During the pendency of the appeal, a January 2014 rating decision increased the disability rating of the lumbar spine disability to 60 percent effective December 11, 2013, granted service connection for radiculopathy of the left lower extremity at 20 percent disabling effective December 11, 2013, and granted service connection for radiculopathy of the right lower extremity at 10 percent disabling effective December 11, 2013.  A July 2014 rating decision granted an earlier effective date for service connection for radiculopathy of the left lower extremity of November 18, 2010, at 10 percent disabling, raised to 20 percent effective December 11, 2013.  The July 2014 rating decision also granted an earlier effective date for service connection for radiculopathy of the right lower extremity effective November 18, 2010, rated as 10 percent disabling.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in December 2016.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in his hearing that he received relevant treatment from a VA facility in Salt Lake City, Utah. Specifically, he discussed treatment for radiculopathy and his back disability.   These records have not been associated with the claims file, and should be obtained upon remand.  The claims folder should also be updated to include VA treatment records from the Central California Health Care System compiled since December 18, 2010.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran also testified that he had surgery on his back by a civilian doctor.  Upon remand, the Veteran should be asked to identify this civilian doctor to allow VA to request the records.    Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

A March 2010 VA examination found that the Veteran did not have a current headache disability because his headaches resolved in 1998 with no residual deficit.  The examiner opined that although the Veteran started taking Tegretol to treat his headaches, he does not need medication to treat headaches any longer, and that the Tegretol is working as a mood stabilizer.  This opinion does not take into consideration several notations related to headache in the treatment record.  In April 2008, the Veteran reported headaches increasing to 4-5 per week.  Later that month, the Veteran reported that medication prescribed for his headaches was not working, which implies that his increased headaches continued.  December 2009 and November 2010 treatment notes included migraine headaches among the Veteran's medical conditions and specifically noted that Tegretol helps the headaches.  An April 2011 treatment note requests Tegretol specifically for headaches, and noted that it has been effective.  Opinions based on inaccurate factual premise have no probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  As the March 2010 examiner's opinion appears based on an incomplete review of the record, a new opinion should be obtained upon remand.

The March 2010 examination also found that the Veteran's seizures were under remission.  A December 2012 examination found zero minor psychomotor seizures over the past 6 months, and stated that the Veteran had not ever had any other type of seizure.  This examiner found the seizure symptoms in remission since 1990, and noted that the Veteran takes Tegretol to prevent headaches.

The Veteran testified in his December 2016 hearing that he has micro seizures where he is suddenly not aware of where he is or what is going on.  He described these micro seizures as lasting maybe 30 seconds, and occurring 2-3 times per week.  As to frequency, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  38 C.F.R. § 4.121.  However, the Board notes that to warrant a rating for epilepsy, seizures must be witnessed or verified at some time by a physician.  Therefore, the Veteran's lay testimony alone is not sufficient to find the existence of seizures in the absence of verification by a physician.  However, the Veteran is competent to report his experience of suddenly not being aware of where he is.  The examiners have not discussed these reports, even if to explain that they cannot be verified as seizures.  Upon remand, an examination should be scheduled in which the examiner discusses the experiences described by the Veteran as micro seizures, and opines whether they can be verified. 

Accordingly, the case is REMANDED for the following action:

1.   Obtain all records of the Veteran's treatment from the VA Salt Lake City Health Care System since December 2008 (one year prior to the date of the increased rating claim), and all records of his treatment from the VA Central California Health Care System and all associated outpatient clinics dated from December 18, 2010, to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Request the Veteran identify and provide authorization to contact the civilian physician who performed surgery on his back, as referenced in the Veteran's hearing testimony.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records, but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B).

3.  Thereafter, forward the claims file to an appropriate clinician.  After reviewing the claims file, the examiner is to opine whether the Veteran has a headache disability that is at least as likely as not (50 percent or greater) related to service.  

Any opinion must be supported by a complete rationale.  In rendering the rationale, the examiner must discuss the assertions that his headache symptoms are controlled by the medication Tegretol.  If the examiner finds that no medication is required to control headaches and that the Veteran does not have a current headache disability, the rationale supporting that finding should address an April 2008 treatment note of 4-5 headaches per week, another April 2008 treatment note that indicated that headache medication was not working, December 2009 and November 2010 treatment notes that Tegretol helps the Veteran's headaches, as well as an April 2011 note that Tegretol has been effective in treating the Veteran's headaches.  The examiner is advised that the requirement for a current disability can be met if there is a disability at any point during the claim period or even shortly before the claim period.  See McClain v. Nicholson, 21 Vet, App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this case, the rating period begins on December 17, 2008, one year prior to the date of the increased rating claim.  If a new examination is required to provide the requested opinion, such an examination should be scheduled.

4.  Schedule the Veteran for a VA examination as to the seizure disorder with an appropriate clinician to determine the current severity and manifestations of the Veteran's service-connected partial complex seizure disorder.  The examiner is to opine whether the "micro seizures" described in the Veteran's December 2016 hearing testimony, in which the Veteran states that he will become suddenly unaware of where he is or what is going on for approximately 30 seconds, and which he testified occur 2-3 times per week, can be verified as seizures.  

5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




